Citation Nr: 1435662	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to an initial compensable rating for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1983 to June 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The November 2009 rating decision denied service connection for bilateral hearing loss.  However, a January 2011 rating decision granted service connection for a right ear hearing loss disability and assigned a noncompensable rating.  The Veteran appealed both the denial of his claim for service connection for a left ear hearing loss disability and the noncompensable rating assigned to his service-connected right ear hearing disability.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the January 2011 rating decision granted service connection for a right ear hearing loss disability based on a November 2009 VA examination opinion which related the Veteran's hearing loss to middle ear pathology.  But a January 2011 Statement of the Case found that service connection for a left ear hearing loss disability was not warranted because the Veteran did not demonstrate hearing loss for VA purposes under 38 C.F.R. § 3.385.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The Veteran has challenged the adequacy of the November 2009 and May 2011 VA examinations.  See December 2009 Notice of Disagreement; see also April 2011 and November 2012 VA Form 9.  Specifically, the Veteran contended that the November 2009 examiner "only looked inside his ears for a few seconds," and that he "had difficult[y] hearing certain tones and understanding certain words, especially in [his] left ear."  He also stated that he felt he was treated in a "biased and discriminatory manner when taking the test," and "could barely hear anything [that] was being instructed to [him] through the headphones."  He requested another examination by a different audiologist.  However, he was scheduled for another examination with the same examiner in May 2011.  

The Board finds that another examination of the left ear is warranted.  While it is impossible to tell whether the examiner acted in a biased way toward the Veteran, if the Veteran was not able to hear the instructions on how to respond during the audiological testing, the results may not be an accurate assessment of the Veteran's left ear hearing impairment. 

Further, on the Veteran's November 2012 VA Form 9, he stated that his hearing has worsened.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right ear hearing loss disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Finally, the Veteran submitted medical records from Tallahassee ENT.  It is unclear if there are any additional outstanding records.  On remand, efforts should be made to request any outstanding records from Tallahassee ENT.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Tallahassee ENT as well as any other records, not already of record, that are relevant to the claims.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for another VA audiological examination (with an examiner other than the one who conducted the November 2009 and May 2011 VA examinations) to ascertain the nature and etiology of his left ear hearing loss disability.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss began in or is related to any incident of military service, including in-service noise exposure.

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  The examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  When audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability if the evidence shows that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

(b)  The examiner should also assess the severity of the Veteran's service-connected right ear hearing loss disability.  All necessary testing, to include complete audiometry and speech recognition, must be accomplished.  The examiner must fully describe the effects of the disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



